[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION FOR SUMMARY JUDGMENT (#115)
The plaintiff's motion for summary judgment against Kathryn Conover in this mortgage foreclosure action is granted. Conover has filed an answer admitting the execution and assignment of the note and mortgage, but has not asserted any special defenses or counterclaims. Conover has not submitted any material in opposition to the plaintiff's motion for summary judgment. The plaintiff properly established the amount of indebtedness, as per Practice Book § 527. See Keith Douglas's Affidavit in Support of Motion for Summary Judgment. Furthermore, the plaintiff has shown that there are no genuine issues of material fact that would prevent the entering of a judgment against Conover.
HICKEY, J.